Citation Nr: 0306505	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  00-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
December 1957.

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 

Following preliminary review, the Board remanded the case to 
the RO in March 2001 for further action and adjudication 
consistent with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That was 
accomplished, and the case was returned to the Board on March 
17, 2003, for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran was not sexually assaulted, and otherwise did 
not sustain psychological or physical trauma, while serving 
in the Air Force.

4.  The veteran has been diagnosed as suffering from PTSD, 
but this diagnosis has not more recently been confirmed.  




CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001), 
3.304(f)(3) (effective March 7, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was furnished a 
statement of the case, as well as supplemental statements of 
the case, that informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, by Board remand 
dated March 26, 2001 and RO letter dated April 20, 2001, he 
was notified of detailed information about the new rights 
provided under the VCAA.  In both instances, he was informed 
of the evidence needed to substantiate his claim, and was 
informed of that evidence needed from him versus that 
evidence VA would attempt to procure.  In response to the 
veteran's information regarding medical treatment received, 
the RO acquired copies of the veteran's private medical 
records from various sources.  The veteran also was provided 
a VA psychiatric examination.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is satisfied.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.

II.  Service Connection for PTSD 

The veteran contends that he suffers from PTSD as a result of 
sexual assault while he was in military service.  More 
specifically, he asserts that he was sexually assaulted on 
two occasions in early 1957 by his sergeant.  He further 
asserts that he did not come forward with this information 
because his father had spent 30 years in the Air Force, and 
the veteran was embarrassed to bring to light any information 
that would discredit the military in general.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  Service 
connection also may be granted for any disability noted 
during service and for which continuity of symptomatology is 
demonstrated thereafter, either through the submission of 
medical evidence or lay evidence, if the disability is of the 
type as to which lay evidence is competent to identify its 
existence.  See 38 C.F.R. § 3.303; see also Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807, 32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is not combat-related, the record must contain service 
records which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Id.; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In this regard, the Board 
observes that, during the pendency of the veteran's appeal, 
the Court issued a decision in Patton v. West, 12 Vet. App. 
272, 277 (1999), wherein it was noted that in the particular 
case of claims of PTSD due to a personal assault, VA has 
established special procedures for evidentiary development.  
These procedures, which became effective in February 1996, 
take into account the fact that such personal assault is an 
extremely sensitive issue, that many incidents of personal 
assault are not officially reported, and that victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  These 
procedures thus acknowledge the difficulty veterans face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for the development of alternative 
sources of evidence.  See VA Adjudication Procedure Manual 
M21-1 (hereinafter M21-1), Part III, paragraph 5.14c (Feb. 
20, 1996) (substantially enlarging on the former M21-1, Part 
III, paragraph 7.47(c)(2) (Oct. 11, 1995)).  Ultimate sources 
that may provide credible evidence of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, increased interest in tests for sexually 
transmitted diseases, termination of primary relationships, 
or alcohol and drug abuse.  Evidence that documents any such 
behavioral changes may require interpretation by a VA 
neuropsychiatric physician to determine whether such evidence 
bears a relationship to the medical diagnoses.  See M21-1, 
Part III, paragraph 5.14(c)(9).  These provisions are 
consistent with those enacted in 38 C.F.R. § 3.304(f)(3).  It 
is within the context that the veteran's claim must be 
evaluated.

The veteran's service records are negative for any indication 
of an assault upon him of any kind during military service.  
During a medical examination conducted in October 1957 in 
conjunction with the veteran's discharge from military 
service, he was noted to have a character behavior disorder.  
It was also noted during that month that the veteran had 
completed nine months of service in the Air Force, and that 
during that period he had been unable to concentrate on any 
assigned duty or absorb any skill necessary to make him an 
effective airman.  It was also noted that the veteran had not 
extended an interest to correct his deficiencies.  Medical 
treatment conducted during the prior August noted that the 
veteran had been hypnotized in the barracks 28 times in a 
three-day period.  He had burned his hands with a cigarette, 
but claimed that he had done nothing to be ashamed or anxious 
about.  He indicated that he had always been very sensitive 
and easily upset.  He also stated that he had been approached 
several times by homosexuals but that he had never been 
involved in an affair of this type.  He was not depressed, 
and did not otherwise display any psychiatric symptomatology.  
Passive-dependent personality was diagnosed.  A statement 
from his first sergeant dated in November 1957 indicated that 
the veteran tended to be very juvenile in both mannerism and 
behavior, and that he was inclined to cry easily.  Due to the 
veteran's immaturity, it was impossible to counsel him 
effectively.  He was discharged shortly thereafter.  

During treatment by a private psychologist in July 1996, the 
veteran complained of several traumatic incidents.  These 
included head trauma in October 1994.  The veteran indicated 
to the examiner that prior to the head trauma he had been 
"sharp as a tack."  He was noted to have a history of two 
additional traumatic incidents in his life which had led to 
some features of post-traumatic stress disorder.  These 
included having been kidnapped while hitchhiking and having 
been prosecuted for the attempted murder of a police officer.  
During the psychiatric evaluation, the examiner noted that 
the veteran had a manipulative component to his personality.  
He told the examiner that he had been in the military for 
less than a year, that he became disillusioned with military 
service when he was not placed in the setting that he had 
been promised when originally recruited, and that he had 
gotten himself out of military service by being hypnotized by 
another person so that he would "space out in the office."  
He also had refused to get a haircut.  This history is 
consistent with the veteran's service records.  

The remaining clinical records indicate that it was only 
after the veteran had filed a claim for PTSD that he alleged 
sexual assault while in military service.  During private 
psychiatric treatment conducted in May 1997, the veteran 
again reiterated that his life had been unremarkable until 
the winter of 1969.  Prior to that, he had completed high 
school and 2 1/2 years of college, and stated that he 
otherwise had led a rather normal life.  However, in the 
winter of 1969, he was kidnapped and terrorized by "some 
thugs."  They threatened him with weapons, but he was able 
to escape.  The examiner diagnosed PTSD stemming from the 
kidnapping and the head trauma sustained in 1994.  Of 
significance, is that the veteran made no mention of trauma 
of any sort during military service.  Parenthetically, a 
treatment note dated in January 1981 indicates that the 
veteran had sustained a head injury during the later part of 
1979.  The examining physician noted that the veteran 
appeared to be a chronically anxious person who tended to 
dwell on various somatic complaints.  Anxiety neurosis and 
post-traumatic head injury syndrome with headaches of unknown 
etiology was diagnosed.  Also of note is a treatment record 
dated in January 1977 wherein the veteran again was diagnosed 
with anxiety neurosis.  The examiner observed that the 
veteran was an extremely bright and sensitive person who had 
no significant emotional problems or medical problems in the 
past.  

It was not until December 2001 that a private psychologist 
diagnosed the veteran as suffering from PTSD as the result of 
a sexual assault while in the Air Force.  The veteran 
indicated that a staff sergeant had sneaked into his bed on 
two occasions and sexually assaulted him.  He stated that he 
had not disclosed this information previously because his 
father had been a career serviceman.  Conversely, during the 
prior month, another private psychologist diagnosed PTSD 
secondary to the kidnapping in the winter of 1969.  The 
examiner noted that that particular experience was what 
seemed to bother the veteran the most.  During that traumatic 
event, the veteran felt that his life was in danger, and he 
also reported feeling helpless and terrified.

The veteran was afforded a special VA psychiatric examination 
in November 2002.  He was noted to have mildly pressured 
speech, some low-grade anxiety, periods of intense depression 
and dysthymia.  Otherwise, there was no impairment noted in 
his thought processes, he was free of delusions or 
hallucinations, and there was no evidence of inappropriate 
behavior, homicidal or suicidal thoughts.  The veteran was 
oriented to person, place, and time.  His memory was intact.  
During the examination, the veteran reported being sexually 
molested by a sergeant while in the Air Force.  He also 
related his post military history to the examiner.  After 
considering the veteran's history, as well as symptomatology 
observed, the examiner concluded that the veteran did not 
present a clear picture of PTSD.  Instead, he was suffering 
from major depression with dysthymia and anxiety disorder.  

The record is equivocal regarding whether the veteran 
actually is suffering from PTSD.  Although previously 
diagnosed by some private medical professionals, it just as 
often has not been found to be present.  This includes the 
findings of the VA examining physician in November 2002.  
Notwithstanding this ambiguity, however, the fact remains 
that the record is devoid of evidence that corroborates the 
veteran's claim regarding the occurrence of an in-service 
stressor.  By his own admission prior to the submission of 
his claim in September 1999, the veteran had led a relatively 
normal life until being kidnapped in the winter of 1969.  
Moreover, service records are devoid of any indication of an 
assault upon the veteran during service.  The veteran 
confirmed as much to a private psychologist in 1996.  
Instead, he seemed to take pride in his ability to manipulate 
military authorities into giving him an early discharge 
because of his general displeasure with military service.  
According to the veteran, his father died in 1998, and this 
encouraged the veteran to come forward regarding the alleged 
in-service stressors.  However, in light of the absence of 
corroborating evidence, as well as the veteran's confirmation 
regarding the accuracy of the information contained in his 
military records as reflected in statements made to a private 
psychologist in 1996, the Board finds that the veteran's 
purported reluctance to come forward prior to his father's 
death is nothing more than self-serving.  This, coupled with 
the tenuous diagnoses of PTSD of record, compels the Board to 
find that PTSD was not incurred in, or aggravated by, the 
veteran's military service.  As such, there is no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence.)





ORDER

Service connection for PTSD is denied.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


